DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly amended claims limitations of the BJT and resistor are taught by the new reference Jung (KR 2012-0119165).
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hazani (WO 2018/178990) in view of Jung (KR 2012-0119165).
	With respect to claim 1, Hazani discloses a power distribution system (Fig. 4 250), comprising: one or more power distribution circuits (Fig. 4 200) each comprising: a distribution power input (Fig. 4 422I(P)) configured to receive current distributed by a power source (Fig. 4 400); a distribution power output (Fig. 4 403) configured to distribute the received current over a power conductor (Fig. 4 246+) coupled to an assigned remote unit (Fig. 4 218) among a plurality of remote units (Fig. 3A 218(X)); a distribution switch circuit (Fig. 4 408) coupled between the distribution power input and the distribution power output, the distribution switch circuit comprising a distribution switch control input configured to receive a distribution power connection control signal (Fig. 4 406) indicating a distribution power connection mode; the distribution switch circuit configured to be closed (Fig. 5 STATE OF 408 CLOSE) to couple the distribution power input to the distribution power output in response to the distribution power connection mode indicating a distribution power connect state; and the distribution switch circuit further configured to be opened (FIG. 5 STATE OF 408 OPEN) to decouple the distribution power input from the distribution power output in response to the distribution power connection mode indicating a distribution power disconnect state; a current measurement circuit (Fig. 4 402) coupled to the distribution power output and comprising a current measurement output; the current measurement circuit configured to measure a current at the distribution power output and generate a current measurement (Fig. 4 4260) on the current measurement output based on the measured current at the distribution power output; and a controller circuit (Fig. 4 404) comprising: one or more current measurement inputs (Fig. 4 434I) communicatively coupled to the one or more current measurement outputs of the one or more current measurement circuits of the one or more power distribution circuits; and the controller circuit configured to, for a power distribution circuit among the one or more power distribution circuits: generate the distribution power connection control signal (Fig. 4 406) indicating the distribution power connection mode to the distribution switch control input of the power distribution circuit indicating the distribution power connect state; determine (Fig. 6 606) if the measured current on a current measurement input among the one or more current measurement inputs of the power distribution circuit exceeds a predefined threshold current level when the distribution switch circuit is closed to couple the distribution power input to the distribution power output; and in response to the measured current of the power distribution circuit exceeding the predefined threshold current level: communicate the distribution power connection control signal indicating the distribution power connection mode to the distribution switch control input of the power distribution circuit indicating the distribution power disconnect state (Fig. 6 608). Hazani does not disclose a line discharge circuit.
 	Jung discloses a line discharge circuit comprising a line discharge switch (Fig. 2 T1) comprising a bipolar junction transistor (BJT), a collector of the BJT coupled to the power conductor (Fig. 2 d) and configured to receive a line discharge signal (Fig. 2 signal e), the line discharge switch configured to be closed in response to the line discharge signal (Fig. 2 e low) indicating a closed state (Fig. 2 T1 on) and the line discharge switch configured to be opened (Fig. 2 e high) in response to the line discharge signal indicating an open state; and a resistor (Fig. 2 R4) serially positioned between a collector of the BJT and ground (Fig. 2 GND symbol); and communicate the line discharge signal in the closed state to cause the line discharge switch to be closed (Fig. 2 gate T2 low) to discharge the power conductor (Fig. 2 T2 ON). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a line discharge circuit comprising a line discharge switch comprising a bipolar junction transistor (BJT) coupled to the power conductor and configured to receive a line discharge signal, the line discharge switch configured to be closed in response to the line discharge signal indicating a closed state and the line discharge switch configured to be opened in response to the line discharge signal indicating an open state; and a resistor serially positioned between a collector of the BJT and ground; and communicate the line discharge signal in the closed state to cause the line discharge switch to be closed to discharge the power conductor. The reason for doing so was to rapidly discharge the output as taught by Jang. 	With respect to claim 2, Hazani in view of Jung make obvious the power distribution system of claim 1, wherein: the one or more power distribution circuits each further comprise: a distribution management communications output (Fig. 4 4320) coupled to a management communications link (Fig. 4 410) coupled to the assigned remote unit among the plurality of remote units; and the controller circuit is further configured to, for a power distribution circuit among the one or more power distribution circuits: communicate a remote power connection signal (Fig. 4 412) comprising a remote power connection mode indicating a remote power disconnect state over the distribution management communications output coupled to the assigned remote unit (Fig. 4 218) to the power distribution circuit to cause (Fig. 4 411) the assigned remote unit to decouple (Fig. 4 416 open) current from the power conductor of the power distribution circuit.  	With respect to claim 3, Hazani in view of Jung make obvious the power distribution system of claim 1, wherein in response to the measured current of the power distribution circuit not exceeding (Fig. 5 MEASURED CURRENT I2 at T1 to T2) the predefined threshold current level, the controller circuit is configured to: communicate the distribution power connection control signal comprising the distribution power connection mode to the distribution switch control input of the power distribution circuit indicating the distribution power connect state (Fig. 5 408 CLOSE at T2 to T3). 

 	With respect to claim 4, Hazani in view of Jung make obvious the power distribution system of claim 3, wherein in response to the measured current of the power distribution circuit not exceeding the predefined threshold current level, the controller circuit is further configured to: communicate the line discharge signal in the open state (Fig. 5 408 CLOSE, therefore in combination Jung Fig. 2 T1 open) to cause the line discharge switch to be opened.  	With respect to claim 5, Hazani in view of Jung make obvious the power distribution system of claim 1, wherein: the controller circuit is further configured to receive a current signal (Fig. 4 428) indicating a current level flowing through the line discharge switch; and in response to the measured current of the power distribution circuit not exceeding the predefined threshold current level, the controller circuit is further configured to: communicate the line discharge signal in the open state (Fig. 4 408 closed, accordingly in combination Jung Fig. 2 T1 open) to cause the line discharge switch to be opened.  	With respect to claim 6, Hazani in view of Jung make obvious the power distribution system of claim 2, wherein the controller circuit is further configured to, for the power distribution circuit among the one or more power distribution circuits: communicate the remote power connection signal (Fig. 5 STATE OF 416) comprising the remote power connection mode indicating the remote power disconnect state (Fig. 5 STATE OF 416 OPEN T1) over the distribution management communications output before (Fig. 5 T1) determining (Fig. 5 506) if the measured current (Fig. 5 MEASURE CURRENT I2) on a current measurement input among the one or more current measurement inputs of the power distribution circuit exceeds the predefined threshold current level.  	With respect to claim 7, Hazani in view of Jung make obvious the power distribution system of claim 2, wherein the controller circuit is further configured to, for the power distribution circuit among the one or more power distribution circuits: communicate the remote power connection signal comprising the remote power connection mode indicating a remote power connect state over the distribution management communications output coupled to the assigned remote unit to the power distribution circuit to cause the assigned remote unit to couple to a power conductor of the power distribution circuit (remote unit reconnects after fault).  	With respect to claim 8, Hazani in view of Jung make obvious 8 the power distribution system of claim 7, wherein the controller circuit is configured to, for the power distribution circuit among the one or more power distribution circuits: communicate the remote power connection signal comprising the remote power connection mode indicating the remote power connect state after a predefined time (Hazani claim 6) has elapsed after communicating the remote power connection signal comprising the remote power connection mode indicating the remote power disconnect state; and communicate the line discharge signal in the open state to cause the line discharge switch to be opened.  	With respect to claim 9, Hazani in view of Jung make obvious the power distribution system of claim 7, wherein the controller circuit is configured to, for the power distribution circuit among the one or more power distribution circuits: communicate the remote power connection signal (Fig. 5 416 CLOSE) comprising the remote power connection mode indicating the remote power connect state before (Fig. 5 T0) communicating the remote power connection signal comprising the remote power connection mode indicating the remote power disconnect state (Fig. 5 416 OPEN after T7).  	With respect to claim 10, Hazani in view of Jung make obvious the power distribution system of claim 8, wherein the controller circuit is configured to, for the power distribution circuit among the one or more power distribution circuits, repeatedly: communicate the remote power connection signal (Fig. 5 416) comprising the remote power connection mode indicating the remote power disconnect state (Fig. 5 416 OPEN) over the distribution management communications output; and communicate the remote power connection signal comprising the remote power connection mode indicating the remote power connect state (Fig. 5 416 CLOSE) over the distribution management communications output after the predefined time has elapsed after communicating the remote power connection signal comprising the remote power connection mode indicating the remote power disconnect state.  	With respect to claim 11, Hazani in view of Jung make obvious the power distribution system of claim 1, wherein for each power distribution circuit among the one or more power distribution circuits: the distribution power output comprises the distribution management communications output; and further comprising a multiplexing circuit (Fig. 9 900) coupled between the distribution switch circuit and the distribution power output; the multiplexing circuit configured to multiplex the distribution power connection control signal and the remote power connection signal over the distribution power output to the assigned remote unit.  	With respect to claim 12, Hazani in view of Jung make obvious the power distribution system of claim 2, wherein for each power distribution circuit among the one or more power distribution circuits: the distribution power output comprises the distribution management communications output; and further comprising a combining circuit (Fig. 9 900) coupled between the distribution switch circuit and the distribution power output; the combining circuit configured to combine the distribution power connection control signal and the remote power connection signal over the distribution power output to the assigned remote unit.  	With respect to claim 13, Hazani in view of JUng make obvious the power distribution system of claim 1, wherein the predefined threshold current level is less than 200 milliAmps (mA) (Hazani claim 15).  	With respect to claim 14, Hazani in view of Jung make obvious the power distribution system of claim 1, wherein the predefined threshold current level is less than 100 milliAmps (mA) (Hazani claim 16). 
 	With respect to claim 15, Hazani in view of Jung make obvious the power distribution system of claim 1, further comprising a housing (paragraph 42) containing the controller circuit, the current measurement circuit, and the power source.  	With respect to claim 16, Hazani in view of Jung make obvious 16 the power distribution system of claim 15, wherein the controller circuit is further configured to: lower a voltage level on the distribution power output from a first voltage level to second voltage level distributing the received current over the power conductor coupled to the assigned remote unit; raise the voltage level on the distribution power output from the second voltage level to the first voltage level distributing the received current over the power conductor coupled to the assigned remote unit; determine if the measured current on the current measurement input among the one or more current measurement inputs of the power distribution circuit exceeds the predefined threshold current level when the distribution switch circuit is closed to couple the distribution power input to the distribution power output in response to the raising of the voltage level on the distribution power output (Hazani claim 18).  	With respect to claims 17-29, Hazani in view of Jung make obvious the method as set forth above. See claims 1, 3-5, 2, 6-12 and 16, respectively.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839